Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00583-CV

         IN THE MATTER OF THE ESTATE of Willie H. FORISTER, Deceased

                        From the County Court, Karnes County, Texas
                                  Trial Court No. 5795-12
                           Honorable Jim Scanlan, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, this appeal is DISMISSED. All costs
are ORDERED assessed against the party who incurred them.

       SIGNED June 11, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice